Title: To George Washington from Thomas Smith, 17 February 1787
From: Smith, Thomas
To: Washington, George



Sir
Carlisle [Pa.] 17th February 1787

Mr McCrea, who informed me that he kept the Post-office in Alexandria, was up at the Supreme Court at Bedford, in November last, & was to return immediately; I embraced the oppertunity to inform you that we had Tried and gained all the Ejectments which I had the honour of bringing for you in Washington County: I took the liberty of mentioning that it would be

necessary that you should appoint some Person to receive the Possession from the Sheriff, unless you and the Defendants should come upon Terms that would supersede the necessity of Issuing writs of Possession. On my return from the Circuit Courts, unexpected business called me suddenly to the City, in which I arrived a Day before the Judges—I was detained there so long, that for the first Time, I could not attend the County Courts over the Mountains; this absence has prevented me from knowing whether such Terms have been made or proposed, and therefore I take the liberty (although perhaps unnecessarily) to remind you that the Agent should be appointed & the writs of Possession executed, before Harvest; unless the Defendants have solicited, and obtained, the favour, at which I took the liberty to hint, in the Letter to which I allude: if their solicitations shall have obtained the gift of their crops, they will have a proper sense of the obligation; but if the suit of Possession should be delayed to be executed so long that they may, without solicitation, reap the benefit, they will not esteem it any favour at all.
When I was in Philadelphia, I left provisional orders with the Prothonotary, to be executed when I should think it proper—for there being now four Terms in the year in the Supreme Court, it would be of no use to order the writs of Possession, until nearly about the Time that your Agent could attend to receive the Possession; therefore, in order to avoid unnecessary Expence, & that the writs may be sent up to the Sheriff at such Time as may be convenient to you, I inclose a Præcipe to the Prothonotary, who will send the writs to you, to send to the Sheriff by the Person whom you may appoint to receive Possession; unless you should order Mr Bend to send them, as he can, to the Sheriffs: you will perceive that I have ordered him to Issue them at such Time Returnable as you shall direct—If the Sheriff Should receive the Writs when I am at Washington County Court, I shall of course, give him directions, if any should be necessary, respecting the execution of them—if I should be absent, Mr Ross will give any assistance that my be requisite.
It gave me, as it must give every good citizen of the united States, very sincere pleasure, to observe that you will probably be in Philadelphia in May—I most ardently Pray that you may

be as sucessful in the Cabinet, in giving energy, permanency & happiness to the United States, as you was in the Field, in establishing them as a Nation.
Attendance of the Courts of Nisi Prius at that Time of the year will prevent me from being in the City, but as soon as I shall hear of your arrival, I will transmit your Papers by a safe conveyance.
If you should have come on terms with the Defendants in the Ejectments, I am convinced that you will excuse this Letter, which I should not have taken the liberty of writing, had I any certainty as to that fact. I have the honour to be with great respect, Sir, your most obedient & very humble Servant

Thomas Smith

